
	
		III
		112th CONGRESS
		2d Session
		S. RES. 369
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2012
			Mr. Schumer (for
			 himself, Mrs. Gillibrand,
			 Mr. Lautenberg, and
			 Mr. Menendez) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the New York Giants for
		  winning Super Bowl XLVI.
	
	
		Whereas on February 5, 2012, the New York Giants achieved
			 the improbable and upset the New England Patriots by a score of 21 to 17 to win
			 Super Bowl XLVI;
		Whereas during the 2012 postseason, the Giants were the
			 epitome of determination, fortitude, and resiliency as they made their way
			 through the playoffs and ultimately triumphed over the New England
			 Patriots;
		Whereas quarterback Elisha Nelson Eli
			 Manning, who went 30 for 40 for 296 yards, with 1 touchdown pass and zero
			 interceptions, led a fourth-quarter touchdown drive, set a Super Bowl record by
			 completing his first 9 pass attempts, and won his second Super Bowl Most
			 Valuable Player Award;
		Whereas punter Steve Weatherford set a Super Bowl record
			 with 3 punts downed inside the 10-yard line;
		Whereas in each round of the playoffs, when none of the
			 experts thought the Giants had a chance to win, the Giants and their loyal,
			 dedicated, and passionate fans believed they could accomplish what others
			 declared impossible;
		Whereas in 2008, Tom Coughlin, head coach of the Giants,
			 led the Giants to victory in Super Bowl XLII;
		Whereas this season, Tom Coughlin, in his eighth year as
			 head coach of the Giants, with the help of Perry Fewell, defensive coordinator,
			 Kevin Gilbride, offensive coordinator, and the entire Giants coaching staff,
			 led the Giants to a victory in Super Bowl XLVI and brought the Vince Lombardi
			 Trophy back to the Meadowlands;
		Whereas the New York Giants organization is one of the
			 most successful in National Football League history, boasting 18 Hall of
			 Famers, appearing in 31 postseasons, winning more than 600 games and 8
			 championships, including remarkable title runs in 1987, 1991, 2008, and 2012
			 (Super Bowls XXI, XXV, XLII, and XLVI) that captivated New York and New
			 Jersey;
		Whereas the New York Giants are the first team to win the
			 Super Bowl with a 9 and 7 regular-season record;
		Whereas Giants co-owner and chief executive officer John
			 Mara and chairman and executive vice president Steve Tisch have done a
			 remarkable job leading this storied franchise with the assistance and
			 dedication of their talented staff;
		Whereas the New York Giants have played all their home
			 games in East Rutherford, New Jersey since 1976 and have supported Bergen
			 County and the northern New Jersey and New York areas with community-outreach
			 projects; and
		Whereas the entire Giants franchise has become a model of
			 professionalism, teamwork, and community service in representing the entire New
			 York and New Jersey metropolitan area: Now, therefore, be it
		
	
		That the Senate congratulates the New
			 York Giants for winning Super Bowl XLVI and completing one of the most
			 impressive seasons in professional sports history.
		
